Title: Enclosure: Refflexions on a Treaty of Peace between United States of America and Algiers, 20 January 1791
From: Cathalan, Stephen, Jr.
To: 


EnclosureRefflexions on a Treaty of Peace between United States of America and Algiers

Marseilles the 20th. January 1791.

It is not to me to Shew to Congress, the Great Advantages it would result to America, by a Peace or a Truce with Algiers.
I have not been authorised to do what I have done till now; it may be desowned, and my too much active Zeal in that affair, may be with Reason Censured.
The Conversing here or at Paris on that subject, with Thos. Jefferson Esqr. Secretary of State, when he was Minister in France, we have seen, with the greatest concern that as long as a Treaty should not take Place with Algiers, the Mediterranean would be shut to the American Colour, and of Course American Trade, which cou’d become very extensive in this Part of the Globe, would remain as it is since the Independency, of very Little Consequence.

When Ths. Barclay Esqr. went to Algiers, to treat for a Peace, Algerians having taken very Little time before two American Vessels, and hoping to have for the Rapacity of their Cruziers, a New and advantageous chance, encouraged I doubt not by the English Consul, treated him with scorn; but Since, Seven Years are elapsed, Algerians have made any other Prizes on the Americans, and have Little hopes of making any others; it appears then that now it is Time to make a New attempt.
Having been honoured by Congress, with the Appointment of Vice-Consul for United States of America in the Port of Marseilles, finding that very seldom I may have opportunities to be useful to the Country which has Adopted me, whishing however to deserve and answer to the confidence Congress has in me, by some Important Services for my own Part, being established in the European Place, the best situated to Correspond with Algiers, and very Intimate with the Single Merchants who have a Factory there, where they remained Long, who are highly considered by the Dey, at Lenght knew by a Long experience the Sprit or the Politick of that country, and the Best Manner of Treating there; I suggested my Ideas in September last to Mr. Willm. Short, chargé d’affaires a Paris. He answered me the 6th. october last.
“I cannot say any thing at present, about the Algerine Business. Still if that house would find out whether the Dey would take a Moderate Price for our Prisonners who are there, it would be an Agreeable Circumstance; if they make inquiries, they Should take care to do it as of their own Accord and not authorised by U. S. Hitherto the Dey has demanded an Exhorbitant Price.”
On that kind of encouragement, tho’ I don’t dissemble to me my little Knowledge in Politick, and the Difficulties I would have to Surmount in a Negotiation for a Peace, I found that American Prisonners could not be treated with advantage for U. S. but in Treating at the Same Time for a Peace.
I then Remitted the 14th. october Last, a Note of which I annex here a Copy No 1. Joined is the Copy of the Answer from Algiers No 2, which I received the 12th. Inst. to which I have repplyed the 15th. do. as ⅌ Copy No 3.
I will not fail of advising Ths. Jefferson Secretary of State of the News I will receive on that affair, but I will now Wait the Orders Congress or he will Give me and not Go on Further.
The advantages of a Peace with Algiers will be very great ones if it can be obtained on Moderate Terms.
The Spanish and Italians Markets would be open to the American Codfish or Baccalao, which Could be Sold at under Prices than the English Fishery, that would become a Large Branch of Trade, Yearly extended to the advantage of U. S., when of Course the English Fishery would Lessen by the Concurence. (Tho’ Marseilles will remain a Free Port, Foreing Fisheries are and will remain subjected to a Prohibitive Duty, to favor the French fishery).
Wheat and Flour Tobacco and all the others American Products would be carried into the Mediterraneans Ports, on the American Bottoms, at more moderate Freights than on any others.

The American Navy would Soon become Powerfull, their Stocks full of Ships on the Building, which would be sold advantageously in the Mediterranean Ports, when since the Act of the English Parliament, prohibiting the Purchase by their fellow subjects, of the American Built-Vessels, that Important Branch is quite Lost in America.
The American Vessels could be employed on Freight, for any Voyage in Europe in Concurence with the Danish, Dutch, English or Sweedish Vessels; and in Case of Warr between France, England or Spain, if U. S. were Neutrals, their Vessels would be employed as other Neutral Vessels at Very advantageous Freights.
At Lenght can we calculate yet what may Gett U. S. by Such a Treaty in the actual circumstances of F ‥‥ e, and her C . ‥‥ es [France and her colonies].
Now it is to be Weighed, what it will cost to U. S. to obtain by a Peace, with Algiers, the above advantages or any others; Congress will Judge in his Wisdom what Sacrifices he will make to obtain it.
As to the means for recover what will be lost, without hurting the Finances of the U. S. by some Moderate Tax, it is not to me to Suggest it to Congress; however as in a Scheme, all what may contribute to it’s Success, ought enter in it, I dare yet Give also my Oppinion, on that Point tho’ perhaps I go to far out of my Line.
A Small Tax, of a retenûe of about 6 Pence ⅌ Pound Currency on the Wages of the Mariners; a Moderate Tax of So much ⅌ Ton on any American Vessels Bound to Cadix, and for any Mediterranean Ports; at Lenght a Tax on each Mediterranean Pass, delivered to any American Vessels, which by their destination would be in need of; These three objects I dare Say would not be found heavy or un Popular; the wages and Freights would rise in Proportion to those triffling Taxes, and would Soon cover the Amount of the Expences of that Peace, and in Case that the above taxes would not be Sufficient, a Very Small Duty on the Cargoes exported from U. S. for the Mediterranean would exceed it Soon.
As to the Agents I have employed, and am of Opinion that Congress should employ, if he not prefers employ me by their interposition, they are not very Interested People, but if they Succeed, what Congress will allow them for their Benefit on such a Negotiation, will be more economical to U. S. even in doing it with a kind of munificiency worth of a Powerfull Nation, than the Charges &c. &c. &c. attending an Embassy on that Purpose, of which I dare Say, the Success would be a great deal more uncertain.
What the Dey of Algiers may ask from U. S. may be easily Foreseen, some fine Vessel for Cruizer, or Small Fregatte, well Feeted, Ship Timber, Iron, Ropes, Gun Powder and other things for Ship’s use, with some Cash intended for the Liberty of the Slaves; more or Less, are the Basis of Such a Treaty.
If Congress intends on the above to Treat, it will be necessary that he Gives all at wants [once] orders for a Proposal, with the ultimatum at the same Time; because by the Results of the Meetings with the Persons I employ, we find that Success will depend to Lay hold of a favorable opportunity, from the Dey in Getting in the Same Instant  his first and Last word all at wants, before any Body Can’t be inform’d. To find that moment, is the most Difficult Matter.
I have enough Said on that Subject; happy I will be! if my Proceedings may obtain the approbation of Congress; if on the Contrary they deserve Censure, I dare hope to be excused in favour of a too ardent Zeal for my own Part, having sought this Occasion to Shew how I am tied to the welfare and Prosperity of the United States of America.

Stephen Cathalan Junr.

